Exhibit 10.4

[Dealer Address]

July 18, 2011                    

 

To: Electronic Arts Inc.

209 Redwood Shores Parkway

Redwood City, CA 94065

Attention:                 Treasurer

Telephone No.:        (650) 628-1500

Facsimile No.:           (650) 628-1395

 

Re: Additional Warrants

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Warrants issued by Electronic Arts Inc. (“Company”)
to [Dealer] (“Dealer”) as of the Trade Date specified below (the “Transaction”).
This letter agreement constitutes a “Confirmation” as referred to in the ISDA
Master Agreement specified below. This Confirmation shall replace any previous
agreements and serve as the final documentation for the Transaction.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1. This Confirmation evidences a complete and binding agreement between Dealer
and Company as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Dealer and Company had executed an agreement in such form (but without any
Schedule except for the election of the laws of the State of New York as the
governing law (without reference to choice of law doctrine)) on the Trade Date.
In the event of any inconsistency between provisions of that Agreement and this
Confirmation, this Confirmation will prevail for the purpose of the Transaction
to which this Confirmation relates. The parties hereby agree that no Transaction
other than the Transaction to which this Confirmation relates shall be governed
by the Agreement.

2. The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions. The terms of the
particular Transaction to which this Confirmation relates are as follows:

General Terms.

 

Trade Date:

July 18, 2011

 

Effective Date:

The third Exchange Business Day immediately prior to the Premium Payment Date

 

Warrants:

Equity call warrants, each giving the holder the right to purchase a number of
Shares equal to the Warrant Entitlement at a price per Share equal to the Strike
Price, subject to the terms set forth under the caption “Settlement Terms”
below. For the purposes of the Equity Definitions, each reference to a Warrant
herein shall be deemed to be a reference to a Call Option.

 

Warrant Style:

European



--------------------------------------------------------------------------------

Seller:

Company

 

Buyer:

Dealer

 

Shares:

The common stock of Company, par value USD 0.01 per Share (Exchange symbol
“ERTS”)

 

Number of Warrants:

[•]. For the avoidance of doubt, the Number of Warrants shall be reduced by any
Warrants exercised or deemed exercised hereunder. In no event will the Number of
Warrants be less than zero.

 

Warrant Entitlement:

One Share per Warrant

 

Strike Price:

USD 41.1425.

 

  Notwithstanding anything to the contrary in the Agreement, this Confirmation
or the Equity Definitions, in no event shall the Strike Price be subject to
adjustment to the extent that, after giving effect to such adjustment, the
Strike Price would be less than USD 23.61, except for any adjustment in
connection with stock splits or similar changes to Company’s capitalization
pursuant to the terms of this Confirmation and the Equity Definitions.

 

Premium:

[•]

 

Premium Payment Date:

July 20, 2011

 

Exchange:

The NASDAQ Global Select Market

 

Related Exchange(s):

All Exchanges

Procedures for Exercise.

 

Expiration Time:

The Valuation Time

 

Expiration Dates:

Each Scheduled Trading Day during the period from, and including, the First
Expiration Date to, but excluding, the 60th Scheduled Trading Day following the
First Expiration Date shall be an “Expiration Date” for a number of Warrants
equal to the Daily Number of Warrants on such date; provided that,
notwithstanding anything to the contrary in the Equity Definitions, if any such
date is a Disrupted Day, the Calculation Agent shall (i) make adjustments, if
applicable, to the Daily Number of Warrants or shall reduce such Daily Number of
Warrants to zero for which such day shall be an Expiration Date and shall
designate a Scheduled Trading Day or a number of Scheduled Trading Days as the
Expiration Date(s) for the remaining Daily Number of Warrants or a portion
thereof for the originally scheduled Expiration Date and (ii) if the Daily
Number of Warrants for such Disrupted Day is not reduced to zero, determine the
Settlement Price for such Disrupted Day based on transactions in the Shares on
such Disrupted Day taking into account the nature and duration of such Market
Disruption Event on such day; and provided further that if

 

2



--------------------------------------------------------------------------------

 

such Expiration Date has not occurred pursuant to this clause as of the eighth
Scheduled Trading Day following the last scheduled Expiration Date under the
Transaction, the Calculation Agent shall have the right to declare such
Scheduled Trading Day to be the final Expiration Date and the Calculation Agent
shall determine its good faith estimate of the fair market value for the Shares
as of the Valuation Time on that eighth Scheduled Trading Day using commercially
reasonable means. Any Scheduled Trading Day on which, as of the date hereof, the
Exchange is scheduled to close prior to its normal close of trading shall be
deemed not to be a Scheduled Trading Day; if a closure of the Exchange prior to
its normal close of trading on any Scheduled Trading Day is scheduled following
the date hereof, then such Scheduled Trading Day shall be deemed to be a
Disrupted Day in full.

 

First Expiration Date:

October 17, 2016 (or if such day is not a Scheduled Trading Day, the next
following Scheduled Trading Day), subject to Market Disruption Event below.

 

Daily Number of Warrants:

For any Expiration Date, the Number of Warrants that have not expired or been
exercised as of such day, divided by the remaining number of Expiration Dates
(including such day), rounded down to the nearest whole number, subject to
adjustment pursuant to the provisos to “Expiration Dates”.

 

Automatic Exercise:

Applicable; and means that for each Expiration Date, a number of Warrants equal
to the Daily Number of Warrants for such Expiration Date will be deemed to be
automatically exercised at the Expiration Time on such Expiration Date.

 

Market Disruption Event:

Section 6.3(a)(ii) of the Equity Definitions is hereby amended by replacing
clauses (ii) and (iii) in their entirety with “(ii) an Exchange Disruption,
(iii) an Early Closure or (iv) a Regulatory Disruption; in each case that the
Calculation Agent determines is material.”

 

Regulatory Disruption:

Any event that Dealer, in its discretion, determines makes it reasonably
necessary or, based on the advice of counsel, reasonably advisable with regard
to any legal, regulatory or self-regulatory requirements or related policies and
procedures, for Dealer to refrain from or decrease any market activity in
connection with the Transaction. Dealer shall notify Company as soon as
reasonably practicable that a Regulatory Disruption has occurred and the
Expiration Dates affected by it.

Valuation Terms.

 

Valuation Time:

Scheduled Closing Time; provided that if the principal trading session is
extended, the Calculation Agent shall determine the Valuation Time in its
reasonable discretion.

 

Valuation Date:

Each Exercise Date.

 

3



--------------------------------------------------------------------------------

Settlement Terms.

 

Settlement Method:

Net Share Settlement

 

Net Share Settlement:

On the relevant Settlement Date, Company shall deliver to Dealer a number of
Shares equal to the Share Delivery Quantity for such Settlement Date to the
account specified herein free of payment through the Clearance System and
Company shall pay to Dealer any Fractional Share Amount. Dealer shall be treated
as the holder of record of such Shares at the time of delivery of such Shares
or, if earlier, at 5:00 p.m. (New York City time) on such Settlement Date.

 

Share Delivery Quantity:

For any Settlement Date, a number of Shares, as calculated by the Calculation
Agent, equal to the Net Share Settlement Amount for such Settlement Date divided
by the Settlement Price on the Valuation Date for such Settlement Date, rounded
down to the nearest whole number.

 

  Section 9.7 of the Equity Definitions is hereby amended by (i) replacing the
words “Number of Shares to be Delivered” with the words “Share Delivery
Quantity” in the second and third lines thereof and (ii) deleting the
parenthetical in clause (a) thereof.

 

Net Share Settlement Amount:

For any Settlement Date, an amount equal to the product of (i) the number of
Warrants exercised or deemed exercised on the relevant Exercise Date, (ii) the
Strike Price Differential for the relevant Valuation Date and (iii) the Warrant
Entitlement.

 

Settlement Price:

For any Valuation Date, the per Share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg page “ERTS.UQ <equity> AQR” (or
any successor thereto) in respect of the period from the scheduled opening time
of the Exchange to the Scheduled Closing Time on such Valuation Date (or if such
volume-weighted average price is unavailable, the market value of one Share on
such Valuation Date, as determined by the Calculation Agent). Notwithstanding
the foregoing, if (i) any Expiration Date is a Disrupted Day and (ii) the
Calculation Agent determines that such Expiration Date shall be an Expiration
Date for fewer than the otherwise applicable Daily Number of Warrants, as
described above, then the Settlement Price for the relevant Valuation Date shall
be the volume-weighted average price per Share on such Valuation Date on the
Exchange, as determined by the Calculation Agent based on such sources as it
deems appropriate using a volume-weighted methodology, for the portion of such
Valuation Date for which the Calculation Agent determines there is no Market
Disruption Event.

 

Settlement Dates:

As determined pursuant to Section 9.4 of the Equity Definitions, subject to
Section 9(k)(i) hereof.

 

4



--------------------------------------------------------------------------------

Other Applicable Provisions:

The provisions of Sections 9.1(c), 9.8, 9.9, 9.11 and 9.12 of the Equity
Definitions will be applicable; except that all references in such provisions to
“Physically-Settled” shall be read as references to “Net Share Settled.” “Net
Share Settled” in relation to any Option means that Net Share Settlement is
applicable to that Option.

 

Representation and Agreement:

Notwithstanding Section 9.11 of the Equity Definitions, the parties acknowledge
that any Shares delivered to Dealer may be, upon delivery, subject to
restrictions and limitations arising from Company’s status as issuer of the
Shares under applicable securities laws.

3. Additional Terms applicable to the Transaction.

Adjustments applicable to the Transaction:

 

Method of Adjustment:

Calculation Agent Adjustment. For the avoidance of doubt, in making any
adjustments under the Equity Definitions, the Calculation Agent may make
adjustments, if any, to any one or more of the Strike Price, the Number of
Warrants, the Daily Number of Warrants and the Warrant Entitlement.
Notwithstanding the foregoing, any cash dividends or distributions on the
Shares, whether or not extraordinary, shall be governed by Section 9(f) of this
Confirmation in lieu of Article 10 or Section 11.2(c) of the Equity Definitions.

Extraordinary Events applicable to the Transaction:

 

New Shares:

Section 12.1(i) of the Equity Definitions is hereby amended (a) by deleting the
text in clause (i) thereof in its entirety (including the word “and” following
clause (i)) and replacing it with the phrase “publicly quoted, traded or listed
(or whose related depositary receipts are publicly quoted, traded or listed) on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors)” and (b) by inserting
immediately prior to the period the phrase “and (iii) of an entity or person
organized under the laws of the United States, any State thereof or the District
of Columbia that also becomes Company under the Transaction following such
Merger Event or Tender Offer”.

Consequence of Merger Events:

 

Merger Event:

Applicable; provided that if an event occurs that constitutes both a Merger
Event under Section 12.1(b) of the Equity Definitions and an Additional
Termination Event under Section 9(h)(ii)(B) of this Confirmation, it will be
treated as a Merger Event and will not constitute an Additional Termination
Event.

 

Share-for-Share:

Modified Calculation Agent Adjustment

 

Share-for-Other:

Cancellation and Payment (Calculation Agent Determination)

 

5



--------------------------------------------------------------------------------

Share-for-Combined:

Component Adjustment

Consequence of Tender Offers:

 

Tender Offer:

Applicable; provided that if an event occurs that constitutes both a Tender
Offer under Section 12.1(d) of the Equity Definitions and Additional Termination
Event under Section 9(h)(ii)(A) of this Confirmation, it will be treated as a
Tender Offer and will not constitute an Additional Termination Event.

 

Share-for-Share:

Modified Calculation Agent Adjustment

 

Share-for-Other:

Modified Calculation Agent Adjustment

 

Share-for-Combined:

Modified Calculation Agent Adjustment

 

Announcement Event:

If an Announcement Date occurs in respect of a Merger Event or Tender Offer
(such occurrence, an “Announcement Event”), then on the earliest of the
Expiration Date, Early Termination Date or other date of cancellation (the
“Announcement Event Adjustment Date”) in respect of each Warrant, the
Calculation Agent will determine the economic effect on such Warrant of the
Announcement Event (regardless of whether the Announcement Event actually
results in a Merger Event or Tender Offer, and taking into account such factors
as the Calculation Agent may determine, including, without limitation, changes
in volatility, expected dividends, stock loan rate or liquidity relevant to the
Shares or the Transaction whether prior to or after the Announcement Event or
for any period of time such changes are in effect, including, without
limitation, if applicable, the period from the Announcement Event to the
relevant Announcement Event Adjustment Date). If the Calculation Agent
determines that such economic effect on any Warrant is material, then on the
Announcement Event Adjustment Date for such Warrant, the Calculation Agent may
make such adjustment to the exercise, settlement, payment or any other terms of
such Warrant as the Calculation Agent determines appropriate to account for such
economic effect for the relevant period, which adjustment shall be effective
immediately prior to the exercise, termination or cancellation of such Warrant,
as the case may be.

 

Announcement Date:

The definition of “Announcement Date” in Section 12.1(l) of the Equity
Definitions is hereby amended by (i) replacing the words “a firm” with the word
“any” in the second and fourth lines thereof, (ii) replacing the word “leads to
the” with the words “, if completed, would lead to a” in the third and the fifth
lines thereof, (iii) replacing the words “voting shares” with the word “Shares”
in the fifth line thereof, and (iv) inserting the words “by any entity” after
the word “announcement” in the second and the fourth lines thereof.

 

6



--------------------------------------------------------------------------------

Nationalization, Insolvency or Delisting:

Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.

Additional Disruption Events:

 

Change in Law:

Applicable; provided that (i) Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by replacing the parenthetical beginning after the word
“regulation” in the second line thereof with the words “(including, for the
avoidance of doubt and without limitation, (x) any tax law or (y) adoption or
promulgation of new regulations authorized or mandated by existing statute),”
(ii) adding in the last line after “on its tax position)” the following: “;
provided that such party has undertaken, and was unable after using commercially
reasonable efforts, to utilize alternative Hedge Positions on commercially
reasonable pricing terms in respect of which (i) it is not illegal to hold,
acquire or dispose of such alternative Hedge Positions or Shares and (ii) such
party would not incur a materially increased cost in performing its obligations
under such Transaction or entering into and performing such alternative Hedge
Positions (including, without limitation, due to any tax, duty expense or fee,
or any increase in tax liability, decrease in tax benefit or other adverse
effect on its tax position), and (iii) Section 12.9(a)(ii)(X) of the Equity
Definitions is hereby amended by replacing the word “Shares” with the phrase
“Hedge Positions”.

 

Failure to Deliver:

Not Applicable

 

Insolvency Filing:

Applicable

 

Hedging Disruption:

Applicable; provided that:

 

  (i)   Section 12.9(a)(v) of the Equity Definitions is hereby amended by
inserting the following two phrases at the end of such Section:

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and

 

7



--------------------------------------------------------------------------------

  (ii)   Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

 

Increased Cost of Hedging:

Not Applicable

 

Loss of Stock Borrow:

Applicable

 

Maximum Stock Loan Rate:

100 basis points

 

Increased Cost of Stock Borrow:

Applicable

 

Initial Stock Loan Rate:

25 basis points

 

Hedging Party:

For all applicable Additional Disruption Events, Dealer.

 

Determining Party:

For all applicable Extraordinary Events, Dealer.

 

Non-Reliance:

Applicable

 

Agreements and Acknowledgments Regarding Hedging Activities:

Applicable

 

Additional Acknowledgments:

Applicable

 

4. Calculation Agent.

Dealer, unless an Event of Default has occurred and is continuing with respect
to Dealer, in which case the Calculation Agent shall, during the continuation of
such Event of Default, be a nationally recognized third-party dealer in over-the
counter corporate equity derivatives selected by the Company. All calculations
and determinations by the Calculation Agent shall be made in good faith and in a
commercially reasonable manner. Following any determination or calculation by
the Calculation Agent hereunder, upon a written request from either party, the
Calculation Agent will promptly provide to the other party a statement
displaying in reasonable detail the basis for such determination or calculation,
as the case may be (it being understood that the Calculation Agent shall not be
obligated to disclose any proprietary models used by it in connection with such
determination or calculation, as the case may be).

5. Account Details.

 

  (a) Account for payments to Company:

Bank:

ABA#:

SWIFT:

Acct No.:

Beneficiary:

Account for delivery of Shares from Company:

To be provided by Company.

 

8



--------------------------------------------------------------------------------

  (b) Account for payments to Dealer:

Bank:

ABA#:

Acct No.:

Beneficiary:

Ref:

Account for delivery of Shares to Dealer:

DTC

6. Offices.

 

  (a) The Office of Company for the Transaction is: Inapplicable, Company is not
a Multibranch Party.

 

  (b) The Office of Dealer for the Transaction is:

7. Notices.

 

  (a) Address for notices or communications to Company:

Electronic Arts Inc.

209 Redwood Shores Parkway

Redwood City, CA 94065

Attention:             Treasurer

Telephone No.:    (650) 628-1500

Facsimile No.:       (650) 628-1395

 

  (b) Address for notices or communications to Dealer:

To:

Email:

Facsimile No:

With a copy to:

Attention:

Title:

Telephone No:

Facsimile No:

8. Representations and Warranties of Company.

Each of the representations and warranties of Company set forth in Section 1 of
the Purchase Agreement (the “Purchase Agreement”), dated as of July 14, 2011,
between Company and Morgan Stanley & Co. LLC, as representative of the Initial
Purchasers party thereto (the “Initial Purchasers”), are true and correct and
are hereby deemed to be repeated to Dealer as if set forth herein. Company
hereby further represents and warrants to Dealer on the date hereof, on and as
of the Premium Payment Date and, in the case of the representations in
Section 8(d), at all times until termination of the Transaction, that:

 

  (a)

Company has all necessary corporate power and authority to execute, deliver and
perform its obligations in respect of the Transaction; such execution, delivery
and performance have been duly authorized by all necessary corporate action on
Company’s part; and this Confirmation has been duly and validly executed and
delivered by Company and constitutes its valid and binding obligation,
enforceable against Company in accordance with its terms, subject to applicable

 

9



--------------------------------------------------------------------------------

bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally, and subject, as
to enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity) and except that
rights to indemnification and contribution hereunder may be limited by federal
or state securities laws or public policy relating thereto.

 

  (b) Neither the execution and delivery of this Confirmation nor the incurrence
or performance of obligations of Company hereunder will (i) conflict with or
result in a breach of the certificate of incorporation or by-laws (or any
equivalent documents) of Company, (ii) conflict with or result in a breach of
any applicable law or regulation, or any order, writ, injunction or decree of
any court or governmental authority or agency, or (iii) conflict with or result
in a breach of any agreement or instrument filed as an exhibit to Company’s
Annual Report on Form 10-K for the year ended March 31, 2011, as updated by any
subsequent filings, to which Company or any of its subsidiaries is a party or by
which Company or any of its subsidiaries is bound or to which Company or any of
its subsidiaries is subject, or constitute a default under, or result in the
creation of any lien under, any such agreement or instrument other than, in the
case of clause (ii) or clause (iii), any such conflict, breach, default or lien
that would not have a material adverse effect on Company’s ability to perform
its obligations under the Transaction.

 

  (c) No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Company of this Confirmation, except such
as have been obtained or made and such as may be required under the Securities
Act of 1933, as amended (the “Securities Act”) or state securities laws.

 

  (d) A number of Shares equal to the Maximum Number of Shares (as defined
below) (the “Warrant Shares”) have been reserved for issuance by all required
corporate action of Company. The Warrant Shares have been duly authorized and,
when delivered against payment therefor (which may include Net Share Settlement
in lieu of cash) and otherwise as contemplated by the terms of the Warrants
following the exercise of the Warrants in accordance with the terms and
conditions of the Warrants, will be validly issued, fully-paid and
non-assessable, and the issuance of the Warrant Shares will not be subject to
any preemptive or similar rights.

 

  (e) Company is not and will not be required to register as an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended.

 

  (f) Company is an “eligible contract participant” (as such term is defined in
Section 1a(12) of the Commodity Exchange Act, as amended, other than a person
that is an eligible contract participant under Section 1a(12)(C) of the
Commodity Exchange Act).

 

  (g) Company is not, on the date hereof, in possession of any material
non-public information with respect to Company or the Shares.

9. Other Provisions.

 

  (a) Opinions. Company shall deliver to Dealer an opinion of counsel, dated as
of the Trade Date, with respect to the matters set forth in Sections 8(a)
through (d) of this Confirmation. Delivery of such opinion to Dealer shall be a
condition precedent for the purpose of Section 2(a)(iii) of the Agreement with
respect to each obligation of Dealer under Section 2(a)(i) of the Agreement.

 

  (b)

Repurchase Notices. Company shall, on any day on which Company effects any
repurchase of Shares, promptly give Dealer a written notice of such repurchase
(a “Repurchase Notice”) on such day if following such repurchase, the number of
outstanding Shares on such day, subject to any adjustments provided herein, is
(i) less than [•] million (in the case of the first such notice) or
(ii) thereafter more than [•] million less than the number of Shares included in
the immediately preceding Repurchase Notice. Company agrees to indemnify and
hold harmless Dealer and its affiliates and their respective officers,
directors, employees, affiliates, advisors, agents and controlling persons
(each, an “Indemnified Person”) from and against any and all losses

 

10



--------------------------------------------------------------------------------

(including losses relating to Dealer’s hedging activities as a consequence of
becoming, or of the risk of becoming, a Section 16 “insider”, including without
limitation, any forbearance from hedging activities or cessation of hedging
activities and any losses in connection therewith with respect to the
Transaction), claims, damages, judgments, liabilities and expenses (including
reasonable attorney’s fees), joint or several, which an Indemnified Person
actually may become subject to, as a result of Company’s failure to provide
Dealer with a Repurchase Notice on the day and in the manner specified in this
paragraph, and to reimburse, within 30 days, upon written request, each of such
Indemnified Persons for any reasonable legal or other expenses incurred in
connection with investigating, preparing for, providing testimony or other
evidence in connection with or defending any of the foregoing. If any suit,
action, proceeding (including any governmental or regulatory investigation),
claim or demand shall be brought or asserted against the Indemnified Person,
such Indemnified Person shall promptly notify Company in writing, and Company,
upon request of the Indemnified Person, shall retain counsel reasonably
satisfactory to the Indemnified Person to represent the Indemnified Person and
any others Company may designate in such proceeding and shall pay the fees and
expenses of such counsel related to such proceeding. Company shall not be liable
for any settlement of any proceeding effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
Company agrees to indemnify any Indemnified Person from and against any loss or
liability by reason of such settlement or judgment. Company shall not be liable
for any losses, claims, damages or liabilities (or expenses relating thereto) of
any Indemnified Person that result from the bad faith, gross negligence, willful
misconduct, breach or fraud of such Indemnified Person. Company shall not,
without the prior written consent of the Indemnified Person, effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Person, unless such settlement includes an
unconditional release of such Indemnified Person from all liability on claims
that are the subject matter of such proceeding on terms reasonably satisfactory
to such Indemnified Person. If the indemnification provided for in this
paragraph is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then Company
under such paragraph, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities. The remedies
provided for in this paragraph are not exclusive and shall not limit any rights
or remedies which may otherwise be available to any Indemnified Person at law or
in equity; provided that in no event shall Company be responsible hereunder for
any fees and expenses of more than one counsel for all Indemnified Persons in
connection with any suit, action proceeding (including any governmental or
regulatory investigation), claim or demand in the same jurisdiction. The
indemnity and contribution agreements contained in this paragraph shall remain
operative and in full force and effect regardless of the termination of the
Transaction.

 

  (c) Regulation M. Company is not on the Trade Date engaged in a distribution,
as such term is used in Regulation M under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), of any securities of Company, other than a
distribution meeting the requirements of the exception set forth in Rules
101(b)(10) and 102(b)(7) of Regulation M. Company shall not, until the second
Scheduled Trading Day immediately following the Effective Date, engage in any
such distribution.

 

  (d) No Manipulation. Company is not entering into the Transaction to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares) in violation of the Exchange Act.

 

  (e)

Transfer or Assignment. Company may not transfer any of its rights or
obligations under the Transaction without the prior written consent of Dealer.
Dealer may, without Company’s consent, transfer or assign all or any part of its
rights or obligations under the Transaction to any third party. If at any time
at which (A) the Section 16 Percentage exceeds 7.5%, (B) the Warrant Equity
Percentage exceeds 14.5%, or (C) the Share Amount exceeds the Applicable Share
Limit (if any applies) (any such condition described in clauses (A), (B) or (C),
an “Excess Ownership

 

11



--------------------------------------------------------------------------------

Position”), Dealer is unable after using its commercially reasonable efforts to
effect a transfer or assignment of Warrants to a third party on pricing terms
reasonably acceptable to Dealer and within a time period reasonably acceptable
to Dealer such that no Excess Ownership Position exists, then Dealer may
designate any Exchange Business Day as an Early Termination Date with respect to
a portion of the Transaction (the “Terminated Portion”), such that following
such partial termination no Excess Ownership Position exists. In the event that
Dealer so designates an Early Termination Date with respect to a Terminated
Portion, a payment shall be made pursuant to Section 6 of the Agreement as if
(1) an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Warrants equal to the
number of Warrants underlying the Terminated Portion, (2) Company were the sole
Affected Party with respect to such partial termination and (3) the Terminated
Portion were the sole Affected Transaction (and, for the avoidance of doubt, the
provisions of Section 9(i) shall apply to any amount that is payable by Company
to Dealer pursuant to this sentence as if Company was not the Affected Party).
The “Section 16 Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the number of Shares that Dealer and
each person subject to aggregation of Shares with Dealer under Section 13 or
Section 16 of the Exchange Act and rules promulgated thereunder directly or
indirectly beneficially own (as defined under Section 13 or Section 16 of the
Exchange Act and rules promulgated thereunder) and (B) the denominator of which
is the number of Shares outstanding. The “Warrant Equity Percentage” as of any
day is the fraction, expressed as a percentage, (A) the numerator of which is
the sum of (1) the product of the Number of Warrants and the Warrant Entitlement
and (2) the aggregate number of Shares underlying any other warrants purchased
by Dealer from Company, and (B) the denominator of which is the number of Shares
outstanding. The “Share Amount” as of any day is the number of Shares that
Dealer and any person whose ownership position would be aggregated with that of
Dealer (Dealer or any such person, an “Dealer Person”) under any law, rule,
regulation, regulatory order or organizational documents or contracts of Company
that are, in each case, applicable to ownership of Shares (“Applicable
Restrictions”), owns, beneficially owns, constructively owns, controls, holds
the power to vote or otherwise meets a relevant definition of ownership under
any Applicable Restriction, as determined by Dealer in its reasonable
discretion. The “Applicable Share Limit” means a number of Shares equal to
(A) the minimum number of Shares that could give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval from any person or entity) of an Dealer Person, or could result in an
adverse effect on an Dealer Person, under any Applicable Restriction, as
determined by Dealer in its reasonable discretion, minus (B) 1% of the number of
Shares outstanding. Notwithstanding any other provision in this Confirmation to
the contrary requiring or allowing Dealer to purchase, sell, receive or deliver
any Shares or other securities, or make or receive any payment in cash, to or
from Company, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or make or receive such
payment in cash, and otherwise to perform Dealer’s obligations in respect of the
Transaction and any such designee may assume such obligations. Dealer shall be
discharged of its obligations to Company to the extent of any such performance.

 

  (f) Dividends. If at any time during the period from and including the
Effective Date, to and including the last Expiration Date, an ex-dividend date
for a cash dividend occurs with respect to the Shares (an “Ex-Dividend Date”),
then the Calculation Agent will adjust any of the Strike Price, Number of
Warrants and/or Daily Number of Warrants to preserve the fair value of the
Warrants to Dealer after taking into account such dividend.

 

  (g) Role of Agent. [Reserved]

 

  (h) Additional Provisions.

 

  (i) Amendments to the Equity Definitions:

 

  (A) Section 11.2(a) of the Equity Definitions is hereby amended by deleting
the words “a diluting or concentrative” and replacing them with the words “an”;
and adding the phrase “or Warrants” at the end of the sentence.

 

12



--------------------------------------------------------------------------------

  (B) Section 11.2(c) of the Equity Definitions is hereby amended by
(x) replacing the words “a diluting or concentrative” with “an”, (y) adding the
phrase “or an effect on the theoretical value of the Warrants” after the words
“the relevant Shares” in the same sentence and (z) deleting the phrase
“(provided that no adjustments will be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)” and replacing it with the phrase “(and, for the avoidance of
doubt, adjustments may be made to account solely for changes in volatility,
expected dividends, stock loan rate or liquidity relative to the relevant
Shares).”

 

  (C) Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
(I) replacing the words “other event” with the words “action by the Issuer” and
(II) deleting the words “a diluting or concentrative” and replacing them with
the words “a material”; and adding the phrase “or Warrants” at the end of the
sentence.

 

  (D) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) the occurrence of any of the events specified in Section 5(a)(vii)
(1) through (9) of the ISDA Master Agreement with respect to that Issuer.”

 

  (E) Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:

 

  (x) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and

 

  (y) deleting the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares in the amount of the Hedging Shares or” in the penultimate
sentence.

 

  (F) Section 12.9(b)(v) of the Equity Definitions is hereby amended by:

 

  (x) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and

 

  (y) (1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C) and (3) deleting the penultimate sentence
in its entirety and replacing it with the sentence “The Hedging Party will
determine the Cancellation Amount payable by one party to the other.”

 

  (ii) Notwithstanding anything to the contrary in this Confirmation, upon the
occurrence of one of the following events, with respect to the Transaction,
(1) Dealer shall have the right to designate such event an Additional
Termination Event and designate an Early Termination Date pursuant to
Section 6(b) of the Agreement, (2) Company shall be deemed the sole Affected
Party with respect to such Additional Termination Event and (3) the Transaction
shall be deemed the sole Affected Transaction (provided that with respect to any
Additional Termination Event, Dealer may choose to treat part of the Transaction
as the sole Affected Transaction, in which case the remainder of the Transaction
shall continue in full force and effect):

 

  (A) A “person” or “group” within the meaning of Section 13(d) of the Exchange
Act, other than Company, its subsidiaries and its and their employee benefit
plans, has become the direct or indirect ultimate “beneficial owner,” as defined
in Rule 13d-3 under the Exchange Act, of the common equity of Company
representing more than 50% of the voting power of such common equity.

 

13



--------------------------------------------------------------------------------

  (B) Consummation of (I) any recapitalization, reclassification or change of
the Shares (other than changes resulting from a subdivision or combination) as a
result of which the Shares would be converted into, or exchanged for, stock,
other securities, other property or assets, (II) any share exchange,
consolidation or merger of Company pursuant to which the Shares will be
converted into cash, securities or other property, or (III) any sale, lease or
other transfer in one transaction or a series of transactions of all or
substantially all of the consolidated assets of Company and its subsidiaries,
taken as a whole, to any person other than one of Company’s subsidiaries;
provided, however, that neither (1) a transaction described in clause (II) in
which the holders of all classes of Company’s common equity immediately prior to
such transaction own, directly or indirectly, more than 50% of all classes of
common equity of the continuing or surviving corporation or transferee or the
parent thereof immediately after such transaction in substantially the same
proportions as such ownership immediately prior to such transaction nor (2) any
merger primarily for the purpose of changing Company’s jurisdiction of
incorporation and resulting in a reclassification, conversion or exchange of
outstanding Shares solely into shares of common stock of the surviving entity
shall be an Additional Termination Event pursuant to this clause (B).

 

  (C) A default by Company or any of its “significant subsidiaries” (as defined
in Article 1, Rule 1-02(w) of Regulation S-X) with respect to any mortgage,
agreement or other instrument under which there may be outstanding, or by which
there may be secured or evidenced, any indebtedness for money borrowed having a
principal amount in excess of $75 million in the aggregate of Company and/or any
such subsidiary, whether such indebtedness now exists or shall hereafter be
created (I) resulting in such indebtedness becoming or being declared due and
payable or (II) constituting a failure to pay the principal or interest of any
such debt when due and payable at its stated maturity, upon required purchase,
upon declaration of acceleration or otherwise; provided that any such Additional
Termination Event shall be deemed cured and not continuing upon payment of such
indebtedness or rescission of such declaration.

 

  (D) A final judgment for the payment of $75 million or more (excluding any
amounts covered by insurance) rendered against Company or any of its
“significant subsidiaries” (as defined in Article 1, Rule 1-02(w) of Regulation
S-X), which judgment is not discharged or stayed within 60 days after (I) the
date on which the right to appeal thereof has expired if no such appeal has
commenced, or (II) the date on which all rights to appeal have been
extinguished.

 

  (E) Dealer, despite using commercially reasonable efforts, is unable or
reasonably determines that it is impractical or illegal, to hedge its exposure
with respect to the Transaction in the public market without registration under
the Securities Act or as a result of any legal, regulatory or self-regulatory
requirements or related policies and procedures (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by Dealer).

Notwithstanding the foregoing, a transaction or transactions described in
clauses (A) or (B) of this Section 9(h)(ii) shall not constitute an Additional
Termination Event if at least 90% of the consideration received or to be
received by holders of the Shares, excluding cash payments for fractional Shares
and cash payments made pursuant to dissenters’ appraisal rights, in connection
with such transaction or transactions consists of shares of common stock that
are listed or quoted on any of The New York Stock Exchange, The NASDAQ Global
Select Market or The NASDAQ Global Market (or any of their respective
successors) or will be so listed or quoted when issued or exchanged in
connection with such transaction or transactions.

 

14



--------------------------------------------------------------------------------

  (i) No Setoff; No Collateral. Notwithstanding any provision of the Agreement
or any other agreement between the parties to the contrary, the obligations of
Company hereunder are not, and shall not be, secured by any collateral. Each
party waives any and all rights it may have to set off obligations arising under
the Agreement and the Transaction against other obligations between the parties,
whether arising under any other agreement, applicable law or otherwise.

 

  (j) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events.

 

  (i) If, in respect of the Transaction, an amount is payable by Company to
Dealer, (A) pursuant to Section 12.7 or Section 12.9 of the Equity Definitions
or (B) pursuant to Section 6(d)(ii) of the Agreement (any such amount, a
“Payment Obligation”), Company shall have the right, in its sole discretion, to
satisfy the Payment Obligation by the Share Termination Alternative (as defined
below) (except that Company shall not have the right to make such an election in
the event of (I) a Nationalization, Insolvency, Merger Event or Tender Offer in
which the consideration to be paid to holders of Shares consists solely of cash,
(II) a Merger Event or Tender Offer that is within Company’s control, or (III)
an Event of Default in which Company is the Defaulting Party or a Termination
Event in which Company is the Affected Party, other than an Event of Default of
the type described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the
Agreement or a Termination Event of the type described in Section 5(b) of the
Agreement, in each case that resulted from an event or events outside Company’s
control) and shall give irrevocable telephonic notice to Dealer, confirmed in
writing within one Scheduled Trading Day, no later than 12:00 p.m. (New York
City time) on the Merger Date, Tender Offer Date, Announcement Date (in the case
of a Nationalization, Insolvency or Delisting), Early Termination Date or date
of cancellation, as applicable; provided that if Company does not validly elect
to satisfy the Payment Obligation by the Share Termination Alternative, Dealer
shall have the right to require Company to satisfy its Payment Obligation by the
Share Termination Alternative.

 

Share Termination Alternative:

If applicable, Company shall deliver to Dealer the Share Termination Delivery
Property on the date (the “Share Termination Payment Date”) on which the Payment
Obligation would otherwise be due pursuant to Section 12.7 or Section 12.9 of
the Equity Definitions or Section 6(d)(ii) of the Agreement, as applicable,
subject to Section 9(k)(i) below, in satisfaction, subject to Section 9(k)(ii)
below, of the relevant Payment Obligation, in the manner reasonably requested by
Dealer free of payment.

 

Share Termination Delivery Property:

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the relevant Payment Obligation divided by the Share Termination
Unit Price. The Calculation Agent shall adjust the amount of Share Termination
Delivery Property by replacing any fractional portion of a security therein with
an amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price (without giving effect
to any discount pursuant to Section 9(k)(i)).

 

15



--------------------------------------------------------------------------------

Share Termination Unit Price:

The value to Dealer of property contained in one Share Termination Delivery Unit
on the date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means. In the case of a Private Placement
of Share Termination Delivery Units that are Restricted Shares (as defined
below), as set forth in Section 9(k)(i) below, the Share Termination Unit Price
shall be determined by the discounted price applicable to such Share Termination
Delivery Units. In the case of a Registration Settlement of Share Termination
Delivery Units that are Restricted Shares (as defined below) as set forth in
Section 9(k)(ii) below, the Share Termination Unit Price shall be the Settlement
Price on the Merger Date, Tender Offer Date, Announcement Date (in the case of a
Nationalization, Insolvency or Delisting), Early Termination Date or date of
cancellation, as applicable. The Calculation Agent shall notify Company of the
Share Termination Unit Price at the time of notification of such Payment
Obligation to Company or, if applicable, at the time the discounted price
applicable to the relevant Share Termination Units is determined pursuant to
Section 9(k)(i).

 

Share Termination Delivery Unit:

In the case of a Termination Event, Event of Default Additional Disruption Event
or Delisting, one Share or, in the case of Nationalization, Insolvency, Tender
Offer or Merger Event, a unit consisting of the number or amount of each type of
property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Nationalization, Insolvency, Tender Offer or Merger
Event. If such Nationalization, Insolvency, Tender Offer or Merger Event
involves a choice of consideration to be received by holders, such holder shall
be deemed to have elected to receive the maximum possible amount of cash.

 

Failure to Deliver:

Inapplicable

 

Other applicable provisions:

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.11 and 9.12 (as modified above) of the Equity Definitions will be
applicable, except that all references to “Shares” shall be read as references
to “Share Termination Delivery Units.”

 

  (k)

Registration/Private Placement Procedures. If in the reasonable determination of
Dealer, based on the advice of counsel, Dealer, following any delivery of Shares
or Share Termination Delivery Property to Dealer hereunder, such Shares or Share
Termination Delivery Property would be in the hands of Dealer subject to any
applicable restrictions with respect to any registration or qualification
requirement or prospectus delivery requirement for such Shares or Share
Termination Delivery Property pursuant to any applicable federal or state
securities law (including, without limitation, any such requirement arising
under Section 5 of the Securities Act as a result of such Shares or Share
Termination Delivery Property being subject to restrictions on resale under the
Securities Act, or as a result of the sale of such Shares or Share Termination
Delivery Property

 

16



--------------------------------------------------------------------------------

being subject to paragraph (c) of Rule 145 under the Securities Act) (such
Shares or Share Termination Delivery Property, “Restricted Shares”), then
delivery of such Restricted Shares shall be effected pursuant to either clause
(i) or (ii) below at the election of Company, unless Dealer waives the need for
registration/private placement procedures set forth in (i) and (ii) below.
Notwithstanding the foregoing, solely in respect of any Daily Number of Warrants
exercised or deemed exercised on any Expiration Date, Company shall elect, prior
to the first Settlement Date for the First Expiration Date, a Private Placement
Settlement or Registration Settlement for all deliveries of Restricted Shares
for all such Expiration Dates which election shall be applicable to all
Settlement Dates for such Warrants and the procedures in clause (i) or clause
(ii) below shall apply for all such delivered Restricted Shares on an aggregate
basis commencing after the final Settlement Date for such Warrants. The
Calculation Agent shall make reasonable adjustments to settlement terms and
provisions under this Confirmation to reflect a single Private Placement or
Registration Settlement for such aggregate Restricted Shares delivered
hereunder.

 

  (i) If Company elects to settle the Transaction pursuant to this clause (i) (a
“Private Placement Settlement”), then delivery of Restricted Shares by Company
shall be effected in customary private placement procedures with respect to such
Restricted Shares reasonably acceptable to Dealer; provided that Company may not
elect a Private Placement Settlement if, on the date of its election, it has
taken, or caused to be taken, any action that would make unavailable either the
exemption pursuant to Section 4(2) of the Securities Act for the sale by Company
to Dealer (or any affiliate designated by Dealer) of the Restricted Shares or
the exemption pursuant to Section 4(1) or Section 4(3) of the Securities Act for
resales of the Restricted Shares by Dealer (or any such affiliate of Dealer).
The Private Placement Settlement of such Restricted Shares shall include
customary representations, covenants, blue sky and other governmental filings
and/or registrations, indemnities to Dealer, due diligence rights (for Dealer or
any designated buyer of the Restricted Shares by Dealer), opinions and
certificates, and such other documentation as is customary for private placement
agreements, all reasonably acceptable to Dealer. In the case of a Private
Placement Settlement, Dealer shall determine the appropriate discount to the
Share Termination Unit Price (in the case of settlement of Share Termination
Delivery Units pursuant to Section 9(i) above) or any Settlement Price (in the
case of settlement of Shares pursuant to Section 2 above) applicable to such
Restricted Shares in a commercially reasonable manner and appropriately adjust
the number of such Restricted Shares to be delivered to Dealer hereunder.
Notwithstanding anything to the contrary in the Agreement or this Confirmation,
the date of delivery of such Restricted Shares shall be the Exchange Business
Day following notice by Dealer to Company, of such applicable discount and the
number of Restricted Shares to be delivered pursuant to this clause (i). For the
avoidance of doubt, delivery of Restricted Shares shall be due as set forth in
the previous sentence and not be due on the Share Termination Payment Date (in
the case of settlement of Share Termination Delivery Units pursuant to
Section 9(i) above) or on the Settlement Date for such Restricted Shares (in the
case of settlement in Shares pursuant to Section 2 above).

 

  (ii)

If Company elects to settle the Transaction pursuant to this clause (ii) (a
“Registration Settlement”), then Company shall promptly (but in any event no
later than the beginning of the Resale Period) file and use its reasonable best
efforts to make effective under the Securities Act a registration statement or
supplement or amend an outstanding registration statement in form and substance
reasonably satisfactory to Dealer, to cover the resale of such Restricted Shares
in accordance with customary resale registration procedures, including
covenants, conditions, representations, underwriting discounts (if applicable),
commissions (if applicable), indemnities due diligence rights, opinions and
certificates, and such other documentation as is customary for equity resale
underwriting agreements, all reasonably acceptable to Dealer. If Dealer, in its
sole reasonable discretion, is not satisfied with such procedures and
documentation Private Placement Settlement shall apply. If Dealer is satisfied
with such procedures and documentation, it shall sell the Restricted Shares
pursuant to such registration statement during a period

 

17



--------------------------------------------------------------------------------

(the “Resale Period”) commencing on the Exchange Business Day following delivery
of such Restricted Shares (which, for the avoidance of doubt, shall be (x) the
Share Termination Payment Date in case of settlement in Share Termination
Delivery Units pursuant to Section 9(i) above or (y) the Settlement Date in
respect of the final Expiration Date for all Daily Number of Warrants) and
ending on the earliest of (i) the Exchange Business Day on which Dealer
completes the sale of all Restricted Shares or, in the case of settlement of
Share Termination Delivery Units, a sufficient number of Restricted Shares so
that the realized net proceeds of such sales equals or exceeds the Payment
Obligation (as defined above), (ii) the date upon which all Restricted Shares
have been sold or transferred pursuant to Rule 144 (or similar provisions then
in force) or Rule 145(d)(2) (or any similar provision then in force) under the
Securities Act and (iii) the date upon which all Restricted Shares may be sold
or transferred by a non-affiliate pursuant to Rule 144 (or any similar provision
then in force) or Rule 145(d)(2) (or any similar provision then in force) under
the Securities Act. If the Payment Obligation exceeds the realized net proceeds
from such resale, Company shall transfer to Dealer by the open of the regular
trading session on the Exchange on the Exchange Trading Day immediately
following the last day of the Resale Period the amount of such excess (the
“Additional Amount”) in cash or in a number of Shares (“Make-whole Shares”) in
an amount that, based on the Settlement Price on the last day of the Resale
Period (as if such day was the “Valuation Date” for purposes of computing such
Settlement Price), has a dollar value equal to the Additional Amount. The Resale
Period shall continue to enable the sale of the Make-whole Shares. If Company
elects to pay the Additional Amount in Shares, the requirements and provisions
for Registration Settlement shall apply. This provision shall be applied
successively until the Additional Amount is equal to zero. In no event shall
Company deliver a number of Restricted Shares greater than the Maximum Number of
Shares.

 

  (iii) If the Private Placement Settlement or the Registration Settlement shall
not be effected as set forth in clauses (i) or (ii), as applicable, then failure
to effect such Private Placement Settlement or such Registration Settlement
shall constitute an Event of Default with respect to which Company shall be the
Defaulting Party.

 

  (l) Limit on Beneficial Ownership. Notwithstanding any other provisions
hereof, Dealer may not exercise any Warrant hereunder or be entitled to take
delivery of any Shares deliverable hereunder, and Automatic Exercise shall not
apply with respect to any Warrant hereunder, to the extent (but only to the
extent) that, after such receipt of any Shares upon the exercise of such Warrant
or otherwise hereunder and after taking into account any Shares deliverable to
Dealer under the letter agreement dated July 14, 2011 between Dealer and Company
regarding Base Warrants (the “Base Warrant Confirmation”), (i) the Section 16
Percentage would exceed 7.5%, or (ii) the Share Amount would exceed the
Applicable Share Limit. Any purported delivery hereunder shall be void and have
no effect to the extent (but only to the extent) that, after such delivery and
after taking into account any Shares deliverable to Dealer under the Base
Warrant Confirmation, (i) the Section 16 Percentage would exceed 7.5%, or
(ii) the Share Amount would exceed the Applicable Share Limit. If any delivery
owed to Dealer hereunder is not made, in whole or in part, as a result of this
provision, Company’s obligation to make such delivery shall not be extinguished
and Company shall make such delivery as promptly as practicable after, but in no
event later than one Business Day after, Dealer gives notice to Company that,
after such delivery, (i) the Section 16 Percentage would not exceed 7.5%, and
(ii) the Share Amount would not exceed the Applicable Share Limit.

 

  (m)

Share Deliveries. Company acknowledges and agrees that, to the extent the holder
of this Warrant is not then an affiliate and has not been an affiliate for 90
days (it being understood that Dealer will not be considered an affiliate under
this paragraph solely by reason of its receipt of Shares pursuant to the
Transaction), and otherwise satisfies all holding period and other requirements
of Rule 144 of the Securities Act applicable to it, (i) any Shares or Share
Termination Delivery Property delivered hereunder at any time after 6 months
from the Trade Date (or 1 year from the Trade Date if, at such time,
informational requirements of Rule 144(c) are not satisfied with

 

18



--------------------------------------------------------------------------------

respect to Company), and (ii) any Restricted Shares after the period of 6 months
(or 1 year if, at such time, informational requirements of Rule 144(c) under the
Securities Act are not satisfied with respect to Company) has elapsed from the
applicable Settlement Date or Share Termination Payment Date, in each case,
shall be eligible for resale under Rule 144 of the Securities Act and Company
agrees to promptly remove, or cause the transfer agent for such Shares, Share
Termination Delivery Property or Restricted Shares, to remove, any legends
referring to any restrictions on resale under the Securities Act from such
Shares, Share Termination Delivery Property or Restricted Shares upon request by
Dealer to Company or such transfer agent, without any requirement for the
delivery of any certificate, consent, agreement, opinion of counsel, notice or
any other document, any transfer tax stamps or payment of any other amount or
any other action by Dealer. Company further agrees that (i) any Shares or Share
Termination Delivery Property delivered hereunder prior to the date that is 6
months from the Trade Date (or 1 year from the Trade Date if, at such time,
informational requirements of Rule 144(c) are not satisfied with respect to
Company), and (ii) any Restricted Shares at any time before the period of 6
months (or 1 year if, at such time, informational requirements of Rule 144(c)
under the Securities Act are not satisfied with respect to Company) has elapsed
from the applicable Settlement Date or Share Termination Payment Date, in each
case, may be transferred by and among Dealer and its affiliates and Company
shall effect such transfer without any further action by Dealer, and any
affiliate to which such Shares, Share Termination Delivery Property or
Restricted Shares is transferred may request removal of any legends on such
Shares, Share Termination Delivery Property or Restricted Shares, as the case
may be, pursuant to the immediately preceding sentence. Notwithstanding anything
to the contrary herein, Company agrees that any delivery of Shares, Share
Termination Delivery Property or Restricted Shares shall be effected by
book-entry transfer through the facilities of DTC, or any successor depositary,
if at the time of delivery, such class of Shares, class of Share Termination
Delivery Property or class or Restricted Shares is in book-entry form at DTC or
such successor depositary. Notwithstanding anything to the contrary herein, to
the extent the provisions of Rule 144 of the Securities Act or any successor
rule are amended, or the applicable interpretation thereof by the Securities and
Exchange Commission or any court change after the Trade Date, the agreements of
Company herein shall be deemed modified to the extent necessary, in the opinion
of outside counsel of Company, to comply with Rule 144 of the Securities Act, as
in effect at the time of delivery of the relevant Shares, Share Termination
Delivery Property or Restricted Shares.

 

  (n) Waiver of Jury Trial. Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to the Transaction. Each party (i) certifies
that no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
the Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.

 

  (o) Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Company and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Company relating to such tax treatment and tax structure.

 

  (p) Maximum Share Delivery.

 

  (i) Notwithstanding any other provision of this Confirmation, the Agreement or
the Equity Definitions, in no event will Company at any time be required to
deliver a number of Shares greater than two times the Number of Shares (the
“Maximum Number of Shares”) to Dealer in connection with the Transaction,
including, without limitation, any Shares deliverable to Dealer as a result of
any early termination of the Transaction.

 

19



--------------------------------------------------------------------------------

  (ii) In the event Company shall not have delivered to Dealer the full number
of Shares or Restricted Shares otherwise deliverable by Company to Dealer
pursuant to the terms of the Transaction because Company has insufficient
authorized but unissued Shares (such deficit, the “Deficit Shares”), Company
shall be continually obligated to deliver, from time to time, Shares or
Restricted Shares, as the case may be, to Dealer until the full number of
Deficit Shares have been delivered pursuant to this Section 9(p)(ii), when, and
to the extent that, (A) Shares are repurchased, acquired or otherwise received
by Company or any of its subsidiaries after the Trade Date (whether or not in
exchange for cash, fair value or any other consideration), (B) authorized and
unissued Shares reserved for issuance in respect of other transactions prior to
such date that prior to the relevant date become no longer so reserved or
(C) Company additionally authorizes any unissued Shares that are not reserved
for other transactions; provided that in no event shall Company deliver any
Shares or Restricted Shares to Dealer pursuant to this Section 9(p)(ii) to the
extent that such delivery would cause the aggregate number of Shares and
Restricted Shares delivered to Dealer to exceed the Maximum Number of Shares.
Company shall immediately notify Dealer of the occurrence of any of the
foregoing events (including the number of Shares subject to clause (A), (B) or
(C) and the corresponding number of Shares or Restricted Shares, as the case may
be, to be delivered) and promptly deliver such Shares or Restricted Shares, as
the case may be, thereafter.

 

  (q) Right to Extend. Dealer may postpone or add, in whole or in part, any
Expiration Date or any other date of valuation or delivery with respect to some
or all of the relevant Warrants (in which event the Calculation Agent shall make
appropriate adjustments to the Daily Number of Warrants with respect to one or
more Expiration Dates) if Dealer determines, in its commercially reasonable
judgment, that such extension is reasonably necessary or appropriate to preserve
Dealer’s hedging or hedge unwind activity hereunder in light of existing
liquidity conditions (but only if there is a material decrease in liquidity
relative to Dealer’s expectation on the Trade Date, as determined by Calculation
Agent) or to enable Dealer to effect transactions in Shares in connection with
its hedging, hedge unwind or settlement activity hereunder in a manner that
would, if Dealer were Issuer or an affiliated purchaser of Issuer, be in
compliance with applicable legal, regulatory or self-regulatory requirements, or
with related policies and procedures applicable to Dealer.

 

  (r) Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Company with
respect to the Transaction that are senior to the claims of common stockholders
of Company in any United States bankruptcy proceedings of Company; provided that
nothing herein shall limit or shall be deemed to limit Dealer’s right to pursue
remedies in the event of a breach by Company of its obligations and agreements
with respect to the Transaction; provided, further, that nothing herein shall
limit or shall be deemed to limit Dealer’s rights in respect of any transactions
other than the Transaction.

 

  (s) Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.

 

  (t) Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA or any
regulation under the WSTAA, nor any requirement under WSTAA or an amendment made
by WSTAA, shall limit or otherwise impair either party’s otherwise applicable
rights to terminate, renegotiate, modify, amend or supplement this Confirmation
or the Agreement, as applicable, arising from a termination event, force
majeure, illegality, increased costs, regulatory change or similar event under
this Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

 

20



--------------------------------------------------------------------------------

  (u) Early Unwind. In the event the sale of the “Additional Securities” (as
defined in the Purchase Agreement) is not consummated with the Initial
Purchasers for any reason, or Company fails to deliver to Dealer opinions of
counsel as required pursuant to Section 9(a), in each case by 5:00 p.m. (New
York City time) on the Premium Payment Date, or such later date as agreed upon
by the parties (the Premium Payment Date or such later date the “Early Unwind
Date”), the Transaction shall automatically terminate (the “Early Unwind”), on
the Early Unwind Date and (i) the Transaction and all of the respective rights
and obligations of Dealer and Company under the Transaction shall be cancelled
and terminated and (ii) each party shall be released and discharged by the other
party from and agrees not to make any claim against the other party with respect
to any obligations or liabilities of the other party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date; provided that Company shall purchase from Dealer on the Early
Unwind Date all Shares purchased by Dealer or one or more of its affiliates in
connection with the Transaction at the then prevailing market price. Each of
Dealer and Company represents and acknowledges to the other that, subject to the
proviso included in this Section 9(u), upon an Early Unwind, all obligations
with respect to the Transaction shall be deemed fully and finally discharged.

 

  (v) Payment by Dealer. In the event that (i) an Early Termination Date occurs
or is designated with respect to the Transaction as a result of a Termination
Event or an Event of Default (other than an Event of Default arising under
Section 5(a)(ii) or 5(a)(iv) of the Agreement) and, as a result, Dealer owes to
Company an amount calculated under Section 6(e) of the Agreement, or (ii) Dealer
owes to Company, pursuant to Section 12.7 or Section 12.9 of the Equity
Definitions, an amount calculated under Section 12.8 of the Equity Definitions,
such amount shall be deemed to be zero.

 

21



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to [Dealer address].

Very truly yours,

 

[DEALER] By:    

Authorized Signatory

Name:

 

Accepted and confirmed

as of the Trade Date:

 

ELECTRONIC ARTS INC.

By:    

Authorized Signatory

Name: